   Case 4:20-cv-00104-RSB-CLR Document 9 Filed 07/16/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 JOHN ROBERT DEMOS,

                Plaintiff,                                  CIVIL ACTION NO.: 4:20-cv-104

        v.

 The U.S., et al.

                Defendants.


                                            ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge's June 25, 2020, Report and Recommendation, (doc. 7), to which the defendant has filed

objections (doc. 8). Plaintiff’s sole objection is founded on his belief that this Court is precluded

from considering the decisions of other federal courts when determining whether his current action

is barred by the Prison Litigation Reform Act (PLRA), (id. at p. 1). As this understanding is

incorrect, the Court ADOPTS the Report and Recommendation as the its opinion.

       PLRA bars a prisoner from proceeding in forma pauperis after filing three meritless

actions, “unless the prisoner is under imminent danger of serious physical injury.” 28 U.S.C. §

1915(g). Plaintiff contends that the Court’s consideration of his three-strikes status should be

limited to its own jurisprudence. (Doc. 8, p. 1.) In support of his argument, he points to Akers

v. Watts, 589 F. Supp. 2d 12 (D.D.C. 2008). Even if this case were binding on the Court, it runs

contrary to Plaintiff’s position. In Akers, the District of the District of Columbia recognized two

strikes from the District of Kansas in considering a prisoner’s status. Id. (recognizing as strikes

Akers v. Martin, CV5:06-3175 (D. Kan. June 27, 2006) and Akers v. Vratil, CV5:05-3080 (D. Kan.
   Case 4:20-cv-00104-RSB-CLR Document 9 Filed 07/16/20 Page 2 of 2



Mar. 24, 2005)). It also noted that a case pending appeal in the Southern District of California

would potentially qualify as a third strike once finalized. Id. at n. 5. The Eleventh Circuit has

also affirmed dismissals by the district courts based on a prisoner’s cases from multiple

jurisdictions. See, e.g., Daker v. United States, 787 Fed. App’x. 678, 681 (11th Cir. 2019)

(recognizing as valid strikes cases from the Central District of California, Second Circuit, and

Eleventh Circuit). Accordingly, as plaintiff has pointed to no authority suggesting that the Court

cannot consider strikes accumulated in other federal districts, the Court overrules the objections

and adopts the Magistrate Judge’s opinion as the opinion of the Court. Defendant’s motion to

proceed in forma pauperis is DENIED and the complaint DISMISSED. The Court DIRECTS

the Clerk of Court to CLOSE this case.

       SO ORDERED, this 16th day of July, 2020.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA




                                                2
